IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


VICTORIO EL-GENO HINTON,                     : No. 9 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
KEVIN KAUFFMAN, SUPERINTENDENT,              :
ANDREA WAKEFIELD, RECORD                     :
OFFICER, ELIZABETH LINN, RECORD              :
OFFICER,                                     :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of April, 2019, the Application for Leave to File Original

Process is GRANTED. The Application for an Immediate Hearing, the Application for

Summary Disposition, and the Petition for Writ of Mandamus and/or Extraordinary Relief

are DENIED.